NOTICE OF ALLOWABILITY
This notice of allowability is responsive to the amendment filed January 5, 2021. By that amendment, claims 2 and 11 were amended and claim 3 was canceled. Claims 2 and 4-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowability
Applicant amended claim 2 to incorporate claim 3 into the claim, thereby amending scope of all other claims. 
Applicant addressed the rejection of claim 2 under 35 USC 112(b), stating that the term “locally” is to be understood in conjunction with the term “along the surface of the fracture fixation implant”, and is to be understood to be distinct from the term “systematic drug delivery”. Examiner appreciates these statements, and hereby withdraws the rejection under 35 USC 112(b). 
Applicant addressed the rejection of the limitation “an elution rate of at least 50% by weight of the at least one antibiotic within a period of less than 7 days” under 35 USC 103(a) in view of Tune and Smith. Examiner has considered Applicant’s statements related to this limitation being non obvious, and how Smith teaches away from such a limitation. Applicant also notes that this was a limitation which was key to allowability of a parent application. These comments are found persuasive to permit withdrawal of the rejection of amended claim 2 under 35 USC 103 in view of Tune and Smith. 
Other prior art has been discovered to Tarcha et al. (US 2009/0163919 A1). Examiner notes that Tarcha teaches at [0031] an implant which is implanted and releases compositions from recesses within the implant. “In some embodiments, it may be desirable to configure some of the recesses to release their contents quickly (e.g., within minutes or hours) and others to release their contents more slowly (e.g., hours, days, or weeks).” 
Examiner also notes that Tarcha teaches use of layers which biodegrade at desired rates at [0030]. However, 1) paragraph [0031] refers to a plate embodiment of the Tarcha device, and not the screw embodiment; 2) there is no sufficient teaching of how the rate would be modified to particular rates; 3) there is no teaching of use of the screw with another implant as required in the claim; and 4) Tarcha fails to ever teach or suggest the particularly claimed rate required by the instant application. As such, Tarcha is not considered to render at least claim 2 obvious. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799